Citation Nr: 0417922	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  04-05 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a stomach disorder 
(claimed as sensitive stomach, ulcers and loss of appetite).

2.  Entitlement to service connection for a disorder of the 
prostate (claimed as prostatitis and prostate cancer).

3.  Entitlement to service connection for schizophrenia.

4.  Entitlement to service connection for a disorder 
requiring blood transfusions.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant served on active duty from January 14, 1987 to 
February 6, 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO declined 
to reopen a previous final decision on a claim for service 
connection for a stomach disorder (claimed as sensitive 
stomach, ulcers and loss of appetite), and claims for 
entitlement to service connection for acute prostate cancer, 
schizophrenia and blood transfusions.  The Board has 
rephrased the issues on the title page to better reflect the 
veteran's contentions on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.

REMAND

In his Form 9 filing received in February 2004, the appellant 
requested a personal hearing before a member of the Travel 
Board at the Montgomery, Alabama, RO.  The Board must remand 
this case to accommodate his request.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC, in Washington, DC for the following 
actions:

The RO should undertake appropriate scheduling 
action for a personal hearing before a member of 
the Travel Board at the Montgomery, Alabama, RO.  
Notice should be sent to the appellant and to his 
representative in accordance with applicable 
regulations.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


